DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5, 7-13, 15, 17-19, and 21-23 are pending and examined below. This action is in response to the claims filed 5/7/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks First contention page 9 filed on 5/7/21, regarding the prior art lacking reference to i) an inertial sensing system or ii) estimating the location using acceleration and angular rates of movement based on the lacking of a global navigation satellite system has been considered and is not found persuasive. 
The material presented is not newly introduced to the claims and is simply material of claims 4 and 14 brought up into the independent claims.  As such, the cited art McBurney et al. (US 2011/0184644) as noted in the Non-Final Rejection of 3/22/21 discloses a system that performs exactly as such and is reintroduced below in respect to the amendments of 5/7/21.
In addition, previously cited reference Krishnaswamy (US 2009/0263009) also discloses a dead reckoning system utilized in the absence of GPS signal (¶5-7).
Additionally cited Lacaze et al. (US 2016/0371940) likewise discloses the utilization of an INS navigation solution in GPS denied areas sufficiently fulfilling the claimed elements above (¶29).
The first contention has not been found persuasive and rejections are maintained in view of amended material.

Applicant’s arguments, see Applicant Remarks Second contention page 9 filed on 5/7/21, regarding the lacking of a disclosure of a radio wireless local area networking receiver being different from the cellular communications receiver in Maurer referring to ¶33-34 for not differentiating between the two systems. However, Maurer ¶58 discloses the ability to track objects utilizing “triangulation/trilateration based on GPS, and/or Cellular, and/or built-in RF, and/or built-in IR technology.” In this case the “and” element discloses the separation of the GPS, Cellular, RF, IR triangulation systems.  While it is implied that at some point within the breakdown of the combination of systems given the “and” element is different receivers, it is not explicitly disclosed and in order to expedite processing, further citation to Delker (US 10,382,571) is made below.

Applicant’s arguments, see Applicant Remarks Third contention page 9 filed on 5/7/21, regarding the prior art lacking disclosure of a wireless receiver measuring characterization of radio frequency environment or utilizing that RF frequency and signal strength to determine location when the change of location is unavailable has been considered and is not found persuasive.  The claim element “change of location of the vehicle is unavailable” is a very broad statement given the amount of location detection systems present within the specification as well as within the claims below.  Therefore, as disclosed additionally below, the element is being interpreted as the lacking of any other navigation system using BRI.  Given that interpretation the amended material in fact makes the claims broader than previously written. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-8, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2014/0206307) in view of Seshadri et al. (US 2009/0079622), McBurney et al. (US 2011/0184644), and Delker (US 10,382,571).

Regarding claims 1 and 11, Maurer discloses a multisystem localization system including a global navigation satellite system receiver for receiving a global navigation satellite system signal (¶33 – GPS is functionally equivalent to global navigation satellite system); 
a wireless receiver, wherein the wireless receiver measures a characterization of a radio frequency environment using signals received by the wireless receiver (¶35 - cell phone RF receiver corresponding to the recited wireless receiver to determine the location based on triangulation/trilateration of multiple radio signals (strength)), 
a first processing circuit, the wireless receiver comprising (¶39 – processor corresponding to the recited first processing circuit): 
a cellular communications receiver, and a radio wireless local area networking receiver, wherein the radio wireless local area network receiver is different from the cellular communications receiver, the first processing circuit being configured to (¶33-35 – built in wireless technology including SMS or GPRS, radio, Wi-Fi, ultrasound or satellite modem and cell phone RF receiver and ¶58 discloses the ability to track objects utilizing “triangulation/trilateration based on GPS, and/or Cellular, and/or built-in RF, and/or built-in IR technology.” In this case the “and” element discloses the separation of the GPS, Cellular, RF, IR triangulation systems): 
determine whether a global navigation satellite system signal is received by the global navigation satellite system receiver (¶35 - GPS is unavailable or GPS signal may be blocked); 
when the first processing circuit determines that the change of location of the vehicle is not available, to estimate a location of the vehicle by comparing the characterization of the radio frequency environment measured by the wireless receiver to a map of radio frequency environments to identify a location that best matches said radio frequency environment wherein the characterization comprises a frequency and a signal strength of each of a plurality of received radio frequency (¶35 - determine the location based on triangulation/trilateration of multiple radio signals (strength) from the cell phone receiver to multiple nearby cell phone towers as a coverage fallback when GPS is unavailable or GPS signal may be blocked, where change of location of the vehicle is not available is being interpreted as the lacking of any other navigation system and where multiple RF signals to different towers encompasses radio frequencies and their correlative signal strengths to triangulate location).
an on-board system for location estimation and communication for a vehicle (¶23-24 and Fig. 2 – GPS receiver 10 corresponds to the recited on-board system).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multisystem localization system of Maurer with the vehicular system for supplementing GPS information of Seshadri in order to expand the utility of navigational capabilities of a GPS system (Seshadri - ¶49).
Maurer in view of Seshadri does not explicitly disclose an inertial system however McBurney further discloses an inertial sensing system, wherein the first processing circuit is further configured (¶21 – dead reckoning system corresponds to the recited inertial sensing system), 
when the first processing circuit determines that the global navigation satellite system signal is not received by the global navigation satellite system receiver, (¶10 - dead-reckoning bridges over gaps in navigation solutions that would otherwise occur when GPS signal transmission is lost), 
to read a plurality of angular rates and a plurality of rates of acceleration from the inertial sensing system (¶21 – delta-heading corresponds to the recited angular rates and delta-range corresponds to the recited rates of acceleration since the range utilizes acceleration and time), and 
to estimate a change of location of the vehicle by accumulating, or integrating, acceleration and angular rate sensed by the inertial sensing system (¶21 – dead-reckoning . 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS support system of Maurer in view of Seshadri with the dead reckoning system of McBurney in order to bridge over gaps in navigation solutions that would otherwise occur when GPS signal transmission is lost (McBurney - ¶10).
While it is implied that at some point within the breakdown of the combination of systems given the “and” element is different receivers, Maurer in view of Seshadri and McBurney do not explicitly disclose the separate entities of a RF and Cellular receivers, however Delker discloses a mobile communications device including a cellular radio transceiver, a Wi-Fi radio transceiver, a global positioning system (GPS) receiver (Fig. 1 and Col. 1, lines 36-41).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS support system of Maurer in view of Seshadri and McBurney with the multiple transceiver system of Delker in order to determine current location while limiting data consumption (Delker – Col 4, lines 18-45).

Regarding claims 2 and 12, the combination of Maurer in view of Seshadri further discloses in Seshadri the wireless receiver comprises a cellular communications receiver (¶33 - may be cellular telephones corresponding to the recited cellular communications receiver), and 
the cellular communications receiver is a Global System for Mobile communications receiver (¶33 - global system for mobile communications (GSM)). 

an on-board diagnostics connection to the vehicle (¶48 - automobile navigation system 32 corresponds to the recited on-board diagnostics), 
the first processing circuit being further configured (¶23 - processing circuitry 208), 
in response to determining that a global navigation satellite system signal is not present (¶49 and Fig. 6 – improve the reliability of the calculated GPS location by receiving GPS information related to an obstructed GPS satellite corresponds to the recited lacking a global navigation satellite system signal), 
to fetch a wheel revolution counter value through the on-board diagnostics connection (¶48 - number of wheel revolutions corresponds to the recited value through the automobile navigation system 32 corresponding to the recited on-board diagnostics), and 
to estimate, from the wheel revolution counter value, a distance traveled from a previously known vehicle location (¶48 - calculate the distance the vehicle has traveled since the last GPS location fix corresponds to the recited estimating a distance). 
Seshadri doesn’t explicitly disclose an OBD even though its systems perform the same functions and does not explicitly disclose calculating the location in response to the signal missing. 
However, McBurney discloses a GPS/Dead-Reckoning system including the integration of OBD system with a dead-reckoning bridges over gaps in navigation solutions that would otherwise occur when GPS signal transmission is lost (¶10 and ¶31) where dead reckoning includes wheel rotation counting (¶33).


Regarding claims 7 and 17, the combination of Maurer in view of Seshadri further discloses in Seshadri a cellular data transmitter (¶39 – transceiver 405 corresponds to the recited transmitter, transceiver transmits both estimated and satellite location information ¶35), 
wherein the first processing circuit is further configured to periodically transmit an estimated location of the vehicle to a home server through the cellular data transmitter (¶33-34 - base station or access point 305 corresponds to the recited home server and GPS information that may be shared between the mobile radio devices corresponds to the recited transmission of location of the vehicle). 

Regarding claims 8 and 18, the combination of Maurer in view of Seshadri further discloses in Seshadri a satellite data transmitter (¶39 – transceiver 405 corresponds to the recited transmitter, transceiver transmits both estimated and satellite location information ¶35), 
wherein the first processing circuit is further configured to periodically transmit an estimated location of the vehicle to a home server through the satellite data transmitter (¶33-34 - base station or access point 305 corresponds to the recited home server and GPS . 
	
Claims 5, 9-10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2014/0206307) in view of Seshadri et al. (US 2009/0079622), McBurney et al. (US 2011/0184644), and Delker (US 10,382,571), as applied to claims 1 and 11 above, further in view of Magnusson et al. (US 2014/0244156).

Regarding claims 5 and 15, Maurer in view of Seshadri, McBurney and Delker does not disclose using a microphone to determine position, however Magnusson discloses a system to supplement GPS data including a microphone, wherein the first processing circuit is further configured (¶50), 
in response to determining that a global navigation satellite system signal is not present (¶50- cannot receive the GPS data), 
to sense an acoustic environment of the vehicle (¶50 - to capture a video, audio, and/or image sample), and 
to infer a location of the vehicle based on the acoustic environment of the vehicle (¶50 - audio samples may be utilized to determine location information). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS support system of Maurer in view of Seshadri, McBurney and Delker with the additional sensors of Magnusson in order to providing efficient power saving schemes for a device and its sensors (Magnusson - ¶1).

Regarding claims 9 and 19, Maurer in view of Seshadri, McBurney and Delker does not disclose a low power mode using a threshold time however Magnusson further discloses a second processing circuit, wherein the second processing circuit is configured to (Fig. 2 and ¶57– runtime module to coordinate the use of other components corresponds to the recited second circuit for coordinating thresholds and elements 201 – 208… sensor N correspond to the recited first circuit): 
determine whether the vehicle has been in a low-power mode for an interval of time exceeding a first threshold (¶57 and ¶78 - to save power, the navigation module 119 may momentarily deactivate one or more location sensors corresponding to the recited low-power mode and a threshold of elapsed time corresponds to the recited first threshold), and 
based on determining that the vehicle has been in a low-power mode for an interval of time exceeding the first threshold, disable the first processing circuit (¶78 - threshold of elapsed time corresponds to the recited first threshold, and deactivated location sensors may be reactivated so that real-time current location information may be accessed or requested from one or more external sources (e.g., GPS), ¶31 teaches once GPS is on, it may use GPS instead of using its own location sensors corresponding to the recited disabling the first processing circuit). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS support system of Maurer in view of Seshadri, McBurney and Delker with the additional sensors of Magnusson in order to providing efficient power saving schemes for a device and its sensors (Magnusson - ¶1).

Regarding claim 10, Maurer in view of Seshadri, McBurney and Delker doesn’t disclose the threshold or the second processing circuit however Magnusson further discloses the global navigation satellite system receiver is connected to the first processing circuit through the second processing circuit (Fig. 2 – runtime module corresponds to the recited second circuit coordinating thresholds, elements 201 – 208… sensor N correspond to the recited first circuit and communication interface 211 corresponds to the recited receiver). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS support system of Maurer in view of Seshadri, McBurney and Delker with the additional sensors of Magnusson in order to providing efficient power saving schemes for a device and its sensors (Magnusson - ¶1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2014/0206307) in view of Seshadri et al. (US 2009/0079622), McBurney et al. (US 2011/0184644), and Delker (US 10,382,571), as applied to claims 1 and 11 above, further in view of Phatak et al. (US 2008/0039114)

Regarding claim 21, Maurer in view of Seshadri doesn’t disclose an estimated location based on a two dimensional spline in the RF environment however Phatak discloses a system of cell ID based positioning from cellular intersections specifically described as related to positioning using non-GPS information when a GPS only solution is not available including the first processing circuit estimates a location of the vehicle by generating a coarse estimate of the location and fitting a two dimensional spline to the characteristics of the radio frequency environment (¶31-33 and Figs. 1-5 – signal strength map corresponding to the recited map of radio frequency environment with regions 38 and 39 corresponding to the recited coarse estimate fitting a two dimensional spline in the RF environment).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for supplementing GPS information of Maurer in view of Seshadri, McBurney and Delker with the radio frequency localization system of Phatak in order to reduce size and cost of triangulation-like implementation (Phatak - ¶5).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2014/0206307) in view of Seshadri et al. (US 2009/0079622), McBurney et al. (US 2011/0184644), and Delker (US 10,382,571), as applied to claims 1 and 11 above, further in view of Lacaze et al. (US 2016/0371940).

Regarding claims 22 and 23, the combination of Maurer in view of Seshadri further discloses in Maurer in response to determining that a global navigation satellite system signal is not present (¶35 – secondary localization as coverage fallback when GPS is unavailable or GPS signal may be blocked) and in Seshadri, McBurney and Delker the vehicular system (Fig. 5) but does not disclose the coverage fallback utilizing camera generated visual environment localization.
However Lacaze discloses a military positioning system including in GPS – denied areas where GPS/radio navigation is intentionally denied to an operator/robot/vehicle where GPS  a camera, wherein the first processing circuit is further configured, to sense a visual environment, and to infer a location based on the visual environment (¶8, ¶38 and claim 1 - a special camera system for producing real-time, 3D mapping and localization for one or more wearers as they move throughout a GPS-denied environment).
	The combination of the GPS signal not being present of Maurer, McBurney and Delker and Lacaze in the vehicle of Seshadri and compensating with the visual localization of Lacaze fully discloses all of the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS supplementing system of Maurer in view of Seshadri, McBurney and Delker with the visual/audio backup in a GPS denied area of Lacaze in order to maintain localization within GPS denied environments (Lacaze - ¶9).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Handley, Phil, Radio Direction Finding Techniques, 07/23/2017, Hackaday.io, https://hackaday.io/project/25995-bloodhound-autonomous-radiolocation-drone/log/63866-radio-direction-finding-techniques, discloses triangulation as known to one of ordinary skill in the art prior to the date of filing as (second method) utilizing received signal strength to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665